Exhibit 10.11

PROMISSORY NOTE

(Note D – 2016 RELOC)

 

Loan No. 198677   $25,000,000.00   October 5, 2016

For Value Received, GLADSTONE LAND LIMITED PARTNERSHIP, a Delaware limited
partnership (the “Borrower”), hereby promises to pay to the order of
METROPOLITAN LIFE INSURANCE COMPANY, a New York corporation (together with any
future holder, “Lender”), at 10801 Mastin Blvd., Suite 930, Overland Park,
Kansas 66210, or such other address as the holder of this Note may designate,
the principal sum of up to Twenty-five Million and 00/100 Dollars
($25,000,000.00), together with interest from the date of the initial advance of
funds hereunder on the said principal sum, or the unpaid balance thereof, at the
rate(s) set forth below, such principal and interest is to be paid in lawful
money of the United States which shall be legal tender in payment of all debts
and dues, public and private, at the time of payment. The loan evidenced by this
Note (the “Loan”) is a revolving line of credit and is subject to the terms of,
and will be disbursed in installments as provided in, the Loan Agreement dated
as of April 30, 2014, as amended by that certain First Amendment to Loan
Agreement dated August 26, 2014, as further amended by that certain Second
Amendment to Loan Agreement dated October 29, 2014, as further amended by that
certain Third Amendment to Loan Agreement dated September 3, 2015 and as amended
by that certain Fourth Amendment to Loan Agreement dated as of even date
herewith between the Borrower and Lender (as amended, the “Loan Agreement”), and
amounts advanced hereunder may be repaid and re-advanced as provided in the Loan
Agreement.

1. Interest.

The outstanding principal balance of this Note shall bear interest at a rate
equal to the greater of (i) a variable rate equal to the interest rate per annum
published in the Wall Street Journal under the caption “Money Rates, London
Interbank Offer Rates” for three-month calendar periods (the “LIBOR Rate”), plus
the Spread (as defined below), provided that if such publication is not
available or such rate is not set forth therein, the LIBOR Rate shall be
determined on the basis of another source reasonably acceptable to Lender, or
(ii) Two and 50/100 percent (2.50%) per annum. The interest rate under this Note
will be adjusted quarterly on the fifth (5th) day of each January, April, July
and October, based upon the LIBOR Rate for the business day prior to such
adjustment date. The “Spread” shall initially be 225 basis points (2.25%). On
October 5, 2019, the Spread will be adjusted to a spread determined by Lender
applying its standards for determining a LIBOR rate spread for a loan of
equivalent term considering the amount of the loan, the credit risk, the
collateral, the borrower and other factors normally used in Lender’s
determination of an appropriate spread to be charged to a borrower.

NOTICE TO BORROWER: THIS DOCUMENT CONTAINS PROVISIONS FOR A VARIABLE INTEREST
RATE.

 

1



--------------------------------------------------------------------------------

2. Payments. Payments on this Note shall be made as follows:

(a) Borrower shall make quarterly payments of accrued interest only on the
outstanding principal balance of this Note commencing on the fifth (5th) day of
January, 2017, and continuing on the fifth (5th) day of each, April, July,
October and January thereafter through the Maturity Date (defined below) (each,
an “Interest Payment Date”). Each payment shall be in the amount of the accrued,
but unpaid, interest through the date immediately preceding the date such
payment is due.

(b) The entire remaining principal balance and accrued, but unpaid, interest and
any other amounts owed by Borrower under this Note, the Security Instruments
(defined below) or under any of the other loan documents entered into now or in
the future in connection with the Loan (the “Loan Documents”) shall be paid in
full on April 5, 2024 (the “Maturity Date”).

(c) Notwithstanding anything contained herein to the contrary, in the event that
the aggregate outstanding unpaid principal amount of this Note exceeds the
amount of $25,000,000.00 at any time, Borrower shall immediately, without the
requirement of any oral or written notice by Lender, prepay the principal of
this Note in an aggregate amount at least equal to such excess. Furthermore, as
more particularly provided in the Loan Agreement, if the outstanding principal
balance of this Note is at any time less than $50,000, Lender may demand
immediate payment in full of this Note and may terminate the revolving facility
it evidences.

This Note will not fully amortize over its term and provides for a balloon
payment that will be due in full on the Maturity Date, and Borrower acknowledges
that no provision or agreement has been made for the refinancing by Lender of
the amount to be paid on such date.

3. Prepayment. Subject of the provisions of Section 2(c) above and the terms of
the Loan Agreement, Borrower shall have the option to prepay this note, in full
or in part, at any time, without a prepayment fee, so long as Lender receives
two (2) business days’ advance written notice.

4. Calculation of Interest/Application of Payments. All interest on any
indebtedness evidenced by this Note shall be calculated on the basis of a three
hundred sixty (360) day year composed of twelve (12) thirty (30) day months.
Interest for partial months shall be calculated by multiplying the principal
balance of this Note by the applicable per annum rate, dividing the product so
obtained by 360, and multiplying the result by the actual number of days
elapsed. Calculating interest for partial months on the basis of a 360-day year
results in more interest than if a 365-day year were used. All payments received
shall, at Lender’s option, be applied to interest, to the reduction of unpaid
principal, or to payment of other sums due under this Note or any instrument
securing this Note. At the Lender’s option, any sums becoming due hereunder or
under any instrument securing this Note may be added to the principal balance
hereunder and shall bear interest as provided herein.

 

2



--------------------------------------------------------------------------------

5. Security. As more particularly provided in the Loan Agreement, this Note is
secured by (i) one or more Deeds of Trust, Security Agreement, Assignment of
Rents and Leases and Fixture Filing, (ii) one or more Trust Deeds, Security
Agreement, Assignment of Rents and Leases and Fixture Filing, and (iii) one or
more Mortgages, Security Agreement, Assignment of Rents and Leases and Fixture
Filing (the “Security Instruments”) encumbering certain real and personal
property (the “Property”). In the event the Property or any portion thereof or
any interest therein be sold or conveyed or becomes subject to an agreement to
sell or convey, other than transfers expressly permitted in the Loan Documents,
prior to the time the indebtedness owing on this Note shall have been paid in
full, then in any and all such events the entire indebtedness owing on this Note
shall, at the sole option of Lender, become due and payable. It is agreed that
there shall be no additional liens or deeds of trust on the Property (other than
as expressly permitted in the Loan Documents), without the prior written consent
of Lender.

The Security Instruments secure additional loans made to Borrower in the
original aggregate principal amount of up to One Hundred Seventy-Five Million
and 00/100 Dollars ($175,000,000.00) (the “Related Loan”).

6. Default Interest. If any part of the principal or interest evidenced hereby
is not paid when due, the unpaid installment or payment shall bear interest
thereafter at an annual rate of sixteen percent (16%) per annum, but in no event
higher than the maximum rate allowed under the law of the State of California
applicable to this loan, if any (the “Default Interest Rate”).

7. Default/Acceleration. It is hereby agreed that (i) if default be made in the
payment of any of the installments of interest or principal due under this Note,
at the time and place when and where the same become due and payable as
aforesaid, or (ii) if default occurs under any of the Related Loans; or (iii) if
default be made in any promise or agreement contained in any other document
executed in connection with or to secure this Note which continues beyond any
applicable grace or cure period (including, without limitation, an Event of
Default under any of the Security Instruments or under the Loan Agreement),
then, at the option of the Lender, the principal sum, together with all accrued
and unpaid interest thereon, shall at once become due and payable at the
designated place of payment, and all amounts then owing shall thereafter bear
interest at the Default Interest Rate. Any forbearance or failure to exercise
this right shall not constitute a waiver of Lender’s right to exercise the right
with respect to any such default and any subsequent default.

8. Recourse. Borrower shall be fully and personally liable for the payment of
the loan evidenced by this Note and the performance of the Loan Documents.

 

3



--------------------------------------------------------------------------------

9. Costs and Expenses. In the event of default under this Note, Borrower agrees
to pay all costs and expenses which may be incurred by Lender with respect to
such default, including without limitation all costs and expenses of
investigating the same and circumstances and events surrounding or relating
thereto, reasonable fees charged by and reasonable expenses of professional
consultants and advisers, including outside attorneys and accountants, costs of
searching records, obtaining title reports, title insurance, trustee’s fees, and
all other reasonable expenses incurred by Lender that are necessary at any time
in Lender’s opinion for the protection of its interest and the enforcement of
its rights. Attorneys’ fees shall include reasonable costs and expenses of
outside legal advice with respect to the event of default, rights and remedies,
negotiations with the undersigned and any other parties in interest, such as
guarantors, other encumbrancers, receivers, trustees and the like, and
reasonable attorneys’ fees and expenses with respect to any action which Lender
may commence or in which it might appear, whether for the purpose of protecting
or preserving Lender’s rights or to realize upon the lien of any security
interest upon real or personal property, or both, by foreclosure or otherwise,
and all reasonable attorneys’ fees and expenses in any review of or appeal from
any such action and any other proceeding, including any bankruptcy or
arbitration proceeding.

10. Interest Limitation. In the event the interest provisions hereof or any
exaction provided for herein shall result for any reason and at any time during
the term of this Note in an effective rate of interest which transcends the
limit of the usury or any other law applicable to the loan evidenced hereby, all
sums in excess of those lawfully collectible as interest for the period in
question shall, without further agreement or notice between or by any party
hereto, be applied on principal immediately upon receipt and effect as though
the payor had specifically designated such extra sums to be so applied to
principal, and the holder of this Note shall accept such extra payment or
payments as a premium-free prepayment. If any such amounts are in excess of the
principal then outstanding, such excess shall be paid to Borrower. In no event
shall any agreed-to or actual exaction as consideration for the Loan transcend
the limits imposed or provided by the law applicable to this transaction or
Borrower in the jurisdictions in which the real property collateral or any other
security for payment of this Note is located for the use or detention of money
or for forbearance in seeking its collection.

11. Miscellaneous. All obligations under this Note shall be the joint and
several obligations of each of the individuals and entities comprising the
Borrower, if more than one. This Note shall bind the heirs, personal
representatives, successors and assigns of Borrower. The endorsers, guarantors,
and sureties of this Note and each of them hereby waive diligence, demand,
presentment for payment, notice of nonpayment, protest, and notice of protest,
and specifically consent to and waive notice of any renewals or extensions of
this Note, whether made to or in favor of the makers or any other person or
persons. The pleading of any statute of limitations as a defense to any demand
against endorsers, guarantors, and sureties is expressly waived by each and all
of the said parties. This Note, and the documents executed in connection with
this Note, may be transferred, assigned or hypothecated by Lender without the
prior consent of the undersigned.

 

4



--------------------------------------------------------------------------------

12. Severability. If any provision of this Note or the application thereof to
any person or situation shall, to any extent, be held invalid or unenforceable,
the remainder of this Note and the other Loan Documents, and the application of
such provision to persons or situations other than those to which it shall have
been held invalid or unenforceable, shall not be affected thereby, but shall
continue valid and enforceable to the fullest extent permitted by law.

13. Business Purposes. This loan is a loan for business purposes and the
proceeds hereof shall not be used primarily for personal, family or household
purposes.

14. Unused Commitment Fee. Borrower shall pay to Lender an unused commitment fee
payable in arrears with each interest payment payable on an Interest Payment
Date under the terms of this Note in an amount equal to twenty (20) basis points
per annum times the average daily difference between the maximum available
amount under this Note ($25,000,000.00) and the actual advanced and outstanding
balance of this Note for the immediately preceding quarter. Borrower may elect
in its discretion, and Lender may elect upon the occurrence of an Event of
Default as defined in the Loan Agreement, to cancel any portion of the
commitment to continue to make or draw funds available under this Note. Upon any
such cancellation, the Borrower’s future obligation to pay any unused commitment
fees that have yet to accrue will be relieved.

(Signature appears on following page.)

 

5



--------------------------------------------------------------------------------

This Note is made and executed under, and is in all respects to be governed by,
the laws of the State of California, without regard to its choice of law rules.

 

BORROWER:

GLADSTONE LAND LIMITED PARTNERSHIP,

a Delaware limited partnership

By:   Gladstone Land Partners, LLC,  

a Delaware limited liability company

its General Partner

  By:   Gladstone Land Corporation,    

a Maryland corporation

its Manager

    By:  

/s/ Lewis Parrish

      Name:  

Lewis Parrish

      Title:  

Chief Financial Officer

 

6